82 So. 3d 1224 (2012)
David Eugene COLLINS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D11-4279.
District Court of Appeal of Florida, First District.
March 26, 2012.
Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant Public Defender, Tallahassee, for Appellant.
Pamela Jo Bondi, Attorney General, and Samuel A. Perrone, Assistant Attorney General, Tallahassee, for Appellee.
*1225 PER CURIAM.
AFFIRMED. See Flagg v. State, 74 So. 3d 138 (Fla. 1st DCA 2011).
ROBERTS, CLARK, and SWANSON, JJ., concur.